Case 6:19-bk-01320-KJ Doc 31 Filed 12/06/19 Page1of1

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION
In re: Case No. 6:19-bk-01320-CCJ
Van T. Bui
Debtor.
/
NOTICE OF CONVERSION

FROM CHAPTER 13 TO CHAPTER 7
COMES NOW the Debtor, Van T. Bui, by and through the undersigned attorney, and
give notice of conversion of her Chapter 13 Bankruptcy Case to a Chapter 7 Bankruptcy

Case.

I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by
U.S. Mail, First Class, Postage Pre-paid to all creditors and interested parties listed on the
attached mailing matrix.

Dated this 6th _ day of December, 2019.

ob Pager, Esquire
Florida Bar No. 333794

Attorney for Debtor

ROBERT H. PFLUEGER, P.A.

377 Maitland Avenue, Suite 1002
Altamonte Springs, FL 32701

Phone (407) 339-2022 Fax (407) 339-5271

Email: rob@rhpflueger.com
Secondary Email: lucy@rhpflueger.com
